Case 2:20-cv-04122-CBM-AFM Document 38 Filed 08/05/21 Page 1 of 1 Page ID #:862



   1
   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11                                               Case No.: CV 20-4122-CBM-(AFMx)
        Moving Oxnard Forward Inc.,
  12                                               JUDGMENT [JS-6]
               Plaintiff,
  13    v.
  14    Michelle Ascencion, in her official
        capacity as City Clerk for the City of
  15    Oxnard,
  16           Defendant.
  17
  18         Consistent with the Order re: Defendant’s Motion for Summary Judgment,
  19   or in the Alternative, Partial Summary Judgment, and Plaintiff’s Motion for
  20   Summary Judgment / Adjudication, judgment is entered in favor of Defendant
  21   Michelle Ascencion, in her official capacity as City Clerk for the City of Oxnard,
  22   and against Plaintiff Moving Oxnard Forward Inc.
  23
  24   DATED: August 5, 2021.
                                                 HON. CONSUELO B. MARSHALL
  25                                             UNITED STATES DISTRICT JUDGE
  26
  27
  28

                                                   1
